A challenge to a stipulation of settlement which is incorporated but not merged into a judgment of divorce must be made by plenary action, and not by motion (see Weissman v Weissman, 68 AD3d 981 [2009]; Reiter v Reiter, 39 AD3d 616 [2007]; Spataro v Spataro, 268 AD2d 467, 468 [2000]). Here, the plaintiff sought to modify the stipulation of settlement by motion rather than by plenary action. Consequently, the Supreme Court properly denied her motion. Angiolillo, J.P., Florio, Belen and Chambers, JJ., concur.